Citation Nr: 9927924	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-10 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including on a secondary basis.

2.  Entitlement to service connection for anxiety and 
depression disorders, including on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1971 to April 
1974 and from May 1975 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hypertension, including on a secondary basis, is not 
plausible.

2.  The claim of entitlement to service connection for 
anxiety and depression disorders, including on a secondary 
basis, is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension, including on a secondary basis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
anxiety and depression disorders, including on a secondary 
basis, is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims of 
entitlement to service connection are well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In order for a claim to be 
considered well grounded, there must be evidence both of a 
current disability and of an etiological relationship between 
that disability and service.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995);  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).

Service connection may be established for a disability 
resulting from personal injury suffered, disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and 
hypertension or a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (1998); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  In order for a 
claim for secondary service connection to be well grounded 
there must be evidence both of a current disability and of an 
etiological relationship between that disability and service-
connected disability.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).

Service medical records reflect that in July and August 1972 
the veteran was hospitalized with the diagnosis of character 
behavior disorder and immature personality.  An August 1973 
service medical record reflects that the veteran had 
situational depression secondary to inadequate personality 
and a September 1973 service medical record reflects that the 
veteran's Elavil prescription was discontinued.  The reports 
of March 1974, November 1978, and June 1983 service 
examinations reflect that the veteran was psychiatrically 
normal and that his heart and vascular system were normal as 
well.  Blood pressure readings during these examinations were 
120/80, 126/84, and 140/90, respectively.  Service medical 
records are silent for any finding that the veteran had 
hypertension.

A January 1989 private treatment record reflects an 
assessment that appears to include anxiety disorder and 
depression.  An October 1991 private treatment record 
reflects a list of the veteran's illnesses that includes 
nervous in 1987.  A September 1994 private treatment record 
reflects that the veteran had a history of headaches 
secondary to depression before 3 years prior thereto.  A 
January 1997 VA treatment record reflects an impression of 
dysthymia and an October 1997 VA treatment record reflects 
diagnoses including major depression.  February and March 
1996 VA treatment records reflect diagnostic impressions 
including hypertension and borderline hypertension and 
depression.  An April 1997 VA treatment record continues to 
reflect that the veteran has hypertension.

Personality disorders and mental deficiencies are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303, 4.9 (1998).  A personality 
disorder is not recognized as a disability for purposes of VA 
benefits.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  
Therefore, while service medical records refer to the veteran 
having immature personality and inadequate personality, a 
personality disorder is not a disease or injury and service 
connection for a personality disorder may not be granted.

Further, all records that have been indicated to exist and be 
relevant have been requested.  Service medical records have 
been received as well as private treatment records and VA 
treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Subsequent to the issuance of the statement of the case the 
veteran was afforded additional VA examinations and a 
supplemental statement of the case was not thereafter issued.  
However, the additional evidence provided in the reports of 
these examinations is not relevant to the issues on appeal or 
is duplicative of evidence previously of record, i.e., it 
does not address the disabilities for which service 
connection is sought on this appeal or duplicates evidence 
previously of record indicating that the veteran has 
hypertension.

There is no competent medical evidence that reflects that the 
veteran had hypertension or acquired anxiety or depressive 
disorders during active service or that he had hypertension 
or any psychosis within one year following discharge from 
service, noting that the veteran was first indicated to have 
hypertension in 1996 and major depression was first diagnosed 
in October 1997.  Further, there is no competent medical 
evidence that the veteran has depression or anxiety disorder 
or hypertension that are related to his active service.  
Neither is there any competent medical evidence that reflects 
that he has anxiety or depression disorders or hypertension 
that have been caused or chronically worsened by any 
service-connected disability.  The veteran has offered 
testimony and statements with respect to his belief that his 
service-connected varicose veins of the right lower extremity 
resulted in his hypertension as well as his belief that he 
had hypertension during service and acquired psychiatric 
disorders during service.  His statements, including his 
statements regarding attending anger management training 
during service, are presumed credible for purposes of this 
decision, but he is not qualified, as a lay person, to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions, as such matters require medical 
expertise.  See Grottveit and Espiritu.  The Board therefore 
concludes that without the requisite competent medical 
evidence establishing that the veteran's currently manifested 
psychiatric disability or hypertension had their onset during 
active service, or that a psychosis or hypertension were 
manifest within one year of discharge from active service, or 
that either psychiatric disability or hypertension is related 
to active service or proximately due to or been chronically 
worsened by service-connected disability, the claims of 
entitlement to service connection for anxiety and depression, 
including on a secondary basis and for hypertension, 
including on a secondary basis, are not well grounded.  
Caluza.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claims for 
disability compensation for the above-discussed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for hypertension, including on a secondary basis, 
not having been submitted, the appeal with respect to this 
issue is denied.

Evidence of a well-grounded claim for entitlement to service 
connection for anxiety and depression disorders, including on 
a secondary basis, not having been submitted, the appeal with 
respect to this issue is denied.



		
U. R. POWELL
	Member, Board of Veterans' Appeals

 

